Citation Nr: 0212449	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-10 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, to include as due to exposure 
to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, R.M. and B.S.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 until his 
retirement in July 1969.  He died in October 1985.  The 
appellant is his widow.

By rating decision dated in September 1996, the Regional 
Office (RO) denied the appellant's claim for service 
connection for the cause of the veteran's death, to include 
as being due to Agent Orange exposure.  She was notified of 
this decision and of her right to appeal by a letter dated 
later that month, but a timely appeal was not received.  She 
subsequently sought to reopen her claim, and in a November 
1998 rating action, the RO found that the additional evidence 
submitted by the appellant was not new and material, and her 
claim remained denied.  The Board of Veterans' Appeals 
(Board) notes that the appellant submitted a notice of 
disagreement with the November 1998 determination in February 
1999.  However, a statement of the case was not issued.  See 
38 C.F.R. § 20.200 (2001).  Her claim has, therefore, 
remained open since that time.  

Following another attempt to reopen her claim, the RO, in a 
rating decision dated in February 2000, again found that the 
evidence submitted by the appellant was not new and material.  
In a supplemental statement of the case issued in June 2001, 
the RO addressed essentially all the evidence of record.  

The Board notes that it referred the veteran's claims folder 
to an independent medical expert for an opinion in this case.  
The veteran's representative was provided with a copy of the 
opinion in June 2002 and was afforded the opportunity to 
respond.  See 38 C.F.R. § 20.901 (2001).


FINDINGS OF FACT

1.  An unappealed September 1996 rating decision denied 
service connection for the cause of the veteran's death.

2.  The evidence received since the September 1996 RO 
decision includes medical records establishing that the 
veteran's death might be related to his in-service exposure 
to Agent Orange.

3.  The newly received evidence is not cumulative of the 
evidence previously considered and is so significant that it 
must be considered in order to decide fairly the merits of 
the claim for service connection for the cause of the 
veteran's death.

4.  The veteran died in October 1985 of metastatic cancer. 

5.  At the time of the veteran's death, service connection 
was not in effect for any disability.

6.  The cause of the veteran's death has not been shown by 
competent evidence to be related to service, to include 
exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The evidence received since the September 1996 rating 
decision is new and material, and the claim for service 
connection for the cause of the veteran's death, to include 
as due to exposure to Agent Orange is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312. (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the appellant and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
claimant in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  Rating decisions apprised the appellant of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the appellant 
of the law applicable in adjudicating the appeal.  The 
correspondence reflects that the appellant's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the appellant of the information and evidence 
necessary to substantiate her claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
appellant has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains private and VA clinical opinions as to the etiology 
of the disability at issue.  Accordingly, the Board finds 
that all information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
appellant by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the appellant was 
informed of the last final disallowance of the claim for 
service connection for the cause of the veteran's death in 
September 1996.  Therefore, the Board must review, in light 
of the applicable law, regulations, and the United States 
Court of Appeals for Veterans Claims (Court) cases regarding 
finality, the additional evidence submitted since that 
determination.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The evidence of record at the time of the September 1996 RO 
denial included service medical records, and post service 
medical reports dated from 1984 to the date of the veteran's 
death in 1985, to include the terminal hospitalization 
reports.  This medical evidence demonstrated metastatic 
carcinoma of the right breast was initially diagnosed in 
1984, without clinical reference to its etiology.  The 
evidence submitted since the September 1996 determination 
includes service department medical records, statements from 
a licensed practical nurse and several physicians, both 
private and VA, and the opinion of an independent medical 
expert.  In this regard, the Board observes that Drs. West 
and Rainey, as well as a physician from Brooke Army Medical 
Center submitted separate statements that were virtually 
identical.  The statements noted that the veteran was 
diagnosed in February 1984 with invasive infiltrating ductal 
carcinoma of the right breast.  While it was conceded that 
there was no documented direct correlation between Agent 
Orange and breast cancer, due to the broad spectrum of 
malignancies that have been associated with Agent Orange, the 
physicians could not unequivocally exclude an association 
between Agent Orange and the veteran's carcinoma.  The Board 
also points out that the Brooke Army Medical Center physician 
added that it "could be at least as likely as not that the 
breast cancer was directly related to the other cancer [the 
veteran] had."

This evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether the veteran's death may be attributed to service, to 
include exposure to Agent Orange.  This evidence is of such 
significance that it must be considered in order to fairly 
adjudicate the claim.  The Board finds, accordingly, that the 
additional evidence is new and material, warranting reopening 
of the claim for service connection for the cause of the 
veteran's death.  In light of the fact that the RO has 
essentially considered the claim on a de novo basis, no 
prejudice to the appellant will result by the Board's 
adjudication of the claim on the merits.  See Bernard, 4 Vet. 
App. 384.  

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  She argues that the 
veteran served in Vietnam, was exposed to Agent Orange and 
developed cancer.  She asserts that his death from breast 
cancer was the result of a metastatic process.  She claims 
that the veteran had a lesion on his back as early as 1981.  
It is also alleged that boils were noted on the retirement 
examination, that these growths were not properly examined 
and that no tests were performed to determine if they were 
cancerous.  

The evidence supporting the appellant's claim consists of 
statements from several physicians, a licensed practical 
nurse and her testimony at hearings at the RO and before the 
undersigned.  The service medical records show that the 
veteran reported a history of boils at the time of the 
retirement examination in March 1969.  

The veteran was hospitalized in a private facility in 
February 1984.  He was admitted with what was apparently an 
obviously advanced carcinoma of the right breast.  A chest X-
ray study revealed findings that might represent 
pleuropericardial thickening, but a minimal infiltrate or 
mass could not be excluded.  There were several questionable 
rib lesions.  It was indicated that all the rib lesions could 
represent metastatic lesions.  The impression following a 
bone scan was that it was positive, with multiple areas of 
increased activity.  It was reported that one should surely 
consider metastatic disease, multiple myeloma and fractures.  
An excisional biopsy revealed infiltrating ductal carcinoma 
with anaplasia.  The veteran underwent a modified right 
radical mastectomy.  The subsequent pathology report showed 
16 of 16 nodes positive with replacement by infiltrating 
ductal carcinoma.  

The veteran was hospitalized in Brooke Army Medical Center 
from August to October 1985.  It was indicated that he had 
been diagnosed with right breast carcinoma in March 1984, 
with bone and lung metastases.  It was reported that the 
veteran had noticed a lesion in the right breast in 1983.  
The hospital course shows that he underwent a bone marrow 
biopsy and aspirate that revealed metastatic adenocarcinoma 
compatible with a breast primary.  

The death certificate discloses that the veteran was 56 years 
old when he died in October 1985 of respiratory arrest due to 
or as a consequence of metastatic cancer.  No other 
conditions were listed as having contributed to death.  

In a statement dated in December 2000, the Chief, 
Hematology/Oncology Service of Brooke Army Medical Center 
related that the appellant had brought in records concerning 
the veteran.  The physician noted that the veteran had served 
in Vietnam and apparently had been exposed to Agent Orange 
during service.  He added that there was no direct 
correlation between Agent Orange and breast cancer, but 
stated that he could not tell the appellant that there was no 
such association because of the broad spectrum of the 
malignancy that has been associated with Agent Orange.  Thus, 
he commented that he did not feel that one could 
unequivocally exclude an association of Agent Orange and the 
veteran's carcinoma.  He concluded that it could be at least 
as likely as not that the breast cancer was directly related 
to the other cancer the veteran had.  

Similar statements were received in March 2001 from John M. 
Rainey, M.D., and from Donald W. West, M.D.  

In May 2001, a VA physician noted that he reviewed the 
veteran's medical records.  He stated that the veteran 
presented with a large right breast mass that was oozing in 
1984.  A biopsy of that mass revealed infiltrating duct 
carcinoma.  Based on a review of the records, he stated that 
the veteran had only one diagnosis, that is metastatic breast 
carcinoma with metastasis to the lungs and bones.  He doubted 
that the veteran had multiple myeloma because that was a 
malignancy that started in the bone marrow and spread to 
involve the bones and cause bone destruction.  The physician 
added that typically the diagnosis of multiple myeloma was 
done when a bone marrow biopsy reveals malignant plasma 
cells.  Based on his review of the records, there was no 
evidence that the veteran's bone marrow contained any plasma 
cells.  On the contrary, the veteran's bone marrow contained 
metastatic carcinoma from the breast.  The physician related 
that there was mention of myeloid cells in the bone marrow, 
but this refers to cells of the white cell origin, and does 
not mean multiple myeloma.  He stated that myeloid cells are 
normal cells in the bone marrow.  

In addition, the VA physician commented that multiple myeloma 
has abnormal lytic lesions in the bones that show up on X-ray 
as lytic lesions, but usually did not show on bone scan.  He 
further noted that typically the bone scan done on a patient 
with multiple myeloma is negative.  He stated that the 
presence of increased uptake in the bones in the veteran was 
most consistent with metastatic breast cancer to the bones.  
He reviewed some of the laboratory studies that showed that 
the veteran did not have an elevated protein in the blood and 
that, typically, multiple myeloma is associated with an 
elevated total protein.  Accordingly, the VA physician 
concluded that he did not think that the veteran had multiple 
myeloma, and that the diagnosis was consistent with 
metastatic breast cancer to the bone marrow and lungs. 

In an unsigned communication received in 2001, it was 
reported that a private physician expressed the belief to the 
appellant that Agent Orange contributed to the veteran's 
original cancer and that it eventually metastasized to other 
organs and systems, causing his death.  The physician 
purportedly wrote that the veteran presented with an 
ulcerative lesion on the skin overlying the breast and that 
it was consistent with breast cancer.  It was further 
indicated that skin disorders and cancerous lesions are 
accepted conditions that are associated with or caused by 
Agent Orange exposure.  It was concluded that while 
statistical data probably would not substantiate his argument 
based solely upon the lack of data, but that logic dictated 
that this was a reasonable possibility.  

In a statement dated in September 2001, J.B.G. related that 
she was a licensed practical nurse and that one night, in 
1981, the veteran asked her to look at a lump on his back.  
She reported that an examination showed that the veteran did 
have a lump on his left upper back.  She also stated that she 
noticed that he had what appeared to be a sore on his right 
chest, near and under his right breast.  She related that she 
advised the veteran to see a doctor as soon as possible to 
have this checked.

The Board referred the veteran's claims folder to an 
independent medical expert for an opinion concerning the 
cause of the veteran's death.  In a statement dated in May 
2002, the physician related that she had reviewed all the 
records in this case.  She commented that all evidence 
supported the conclusion that the veteran had stage IV cancer 
of the breast at the time of presentation, and that this 
ultimately led to his death.  It was opined there was no 
evidence of multiple myeloma (no abnormal plasma cells, no 
gammaglobulin elevation or other organ involvement to suggest 
this diagnosis).  She noted that there was no evidence on X-
ray studies or scans to support any serious consideration of 
lung cancer.  The physician noted that while there was a 
statement in the record about a lump on the veteran's left 
upper back in 1981, the same person also noted a sore on the 
right chest under the breast at the same time.  The expert 
indicated that this observation definitely confirmed that the 
breast cancer had probably been present for a long time.  She 
opined that the etiology of the back lesion was not clear and 
might or might not have been related to the breast mass.  In 
sum, the physician concluded that the veteran probably had a 
long-standing breast mass which he neglected to bring to 
medical attention until the disease was clearly in an 
advanced and incurable state.  She added that the disease 
grows locally, forming a mass and sometimes distorting the 
breast or forming ulceration.  It was further elaborated that 
as the disease progressed, it could spread to the axillary 
lymph nodes, bone, lung, liver, skin, brain and many other 
organs.  She stated that the similar pathologic descriptions 
of the breast tumor and the metastatic disease in the bone 
marrow "forming glands" show that the metastatic disease in 
the marrow came from the breast.  She asserted that melanoma, 
sarcoma or myeloma would show very different cellular 
characteristics in the bone marrow.  Finally, the physician 
concluded that there was nothing unusual in the veteran's 
case to suggest an alternative diagnosis or to infer that 
Agent Orange was culpable in this case.


Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Prior to December 27, 2001, for claims involving exposure to 
an herbicide, such as Agent Orange, the law provided that 
veterans who served on active military, naval, or air service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975 (the Vietnam era), 
and who have a disease specified by statute, shall be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1116(a)(3) (West 1991); 38 
C.F.R. § 3.307(1) (2001).  The United States Court of Appeals 
for Veterans Claims (Court) has held that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of [a claim for service connection] where 
the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116 (a) or 38 C.F.R. § 3.309(e)."  
McCartt v. West, 12 Vet. App. 164, 168 (1999) (the Court held 
that because there was no evidence that the appellant had 
developed an enumerated disease, the Board's implicit 
determination that the appellant had presumptive in-service 
exposure is erroneous as a matter of law).  Hence, if a 
veteran does not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there is no presumption that the veteran was in 
fact exposed to herbicides in service.

The following diseases are deemed associated with herbicide 
exposure, under VA law:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2001).  66 Fed. Reg. 23, 166-
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

The recent amendments in 38 U.S.C.A. § 1116 essentially 
restore the practice of the VA prior to McCartt.  

The current law is as follows:

Presumptions of service connection for diseases associated 
with exposure to certain herbicide agents; presumption of 
exposure for veterans who served in the Republic of Vietnam 

(a) (1) For the purposes of section 1110 of this title, and 
subject to section 1113 of this title--
		(A) a disease specified in paragraph (2) of this 
subsection becoming manifest as specified in that paragraph 
in a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975; and
		(B) each additional disease (if any) that (i) the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having positive association with exposure to an 
herbicide agent, and (ii) becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and while so serving was 
exposed to that herbicide agent, shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.
	(2) The diseases referred to in paragraph (1)(A) of this 
subsection are the following:
		(A) Non-Hodgkin's lymphoma becoming manifest to a 
degree of disability of 10 percent or more.
		(B) Each soft-tissue sarcoma becoming manifest to a 
degree of disability of 10 percent or more other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.
		(C) Chloracne or another acneform disease 
consistent with chloracne becoming manifest to a degree of 
disability of 10 percent or more within one year after the 
last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.
		(D) Hodgkin's disease becoming manifest to a degree 
of disability of 10 percent or more.
		(E) Porphyria cutanea tarda becoming manifest to a 
degree of disability of 10 percent or more within a year 
after the last date on which the veteran performed active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.
		(F) Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) becoming manifest to a degree 
of disability of 10 percent or more 
		(G) Multiple myeloma becoming manifest to a degree 
of disability of 10 percent or more.
		(H) Diabetes Mellitus (Type 2). 

	(3) For purposes of this section, the term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. 

(b)(1) Whenever the Secretary determines, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of a disease in 
humans, the Secretary shall prescribe regulations providing 
that a presumption of service connection is warranted for 
that disease for the purposes of this section.
	(2) In making determinations for the purpose of this 
subsection, the Secretary shall take into account (A) reports 
received by the Secretary from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991, and 
(B) all other sound medical and scientific information and 
analyses available to the Secretary. In evaluating any study 
for the purpose of making such determinations, the Secretary 
shall take into consideration whether the results are 
statistically significant, are capable of replication, and 
withstand peer review.
	(3) An association between the occurrence of a disease 
in humans and exposure to an herbicide agent shall be 
considered to be positive for the purposes of this section if 
the credible evidence for the association is equal to or 
outweighs the credible evidence against the association.

(c) (1) (A) Not later than 60 days after the date on which 
the Secretary receives a report from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991, the 
Secretary shall determine whether a presumption of service 
connection is warranted for each disease covered by the 
report. If the Secretary determines that such a presumption 
is warranted, the Secretary, not later than 60 days after 
making the determination, shall issue proposed regulations 
setting forth the Secretary's determination.
		(B) If the Secretary determines that a presumption 
of service connection is not warranted, the Secretary, not 
later than 60 days after making the determination, shall 
publish in the Federal Register a notice of that 
determination. The notice shall include an explanation of the 
scientific basis for that determination. If the disease 
already is included in regulations providing for a 
presumption of service connection, the Secretary, not later 
than 60 days after publication of the notice of a 
determination that the presumption is not warranted, shall 
issue proposed regulations removing the presumption for the 
disease.
	(2) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance.

(d) Whenever a disease is removed from regulations prescribed 
under this section--
	(1) a veteran who was awarded compensation for such 
disease on the basis of the presumption provided in 
subsection (a) before the effective date of the removal shall 
continue to be entitled to receive compensation on that 
basis; and
	(2) a survivor of a veteran who was awarded dependency 
and indemnity compensation for the death of a veteran 
resulting from such disease on the basis of such presumption 
shall continue to be entitled to receive dependency and 
indemnity compensation on such basis.

(e) Subsections (b) through (d) shall cease to be effective 
on September 30, 2015 

(f) For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).

In addition to the above, the veteran is advised that the 
VCAA did not change the basic premise required to establish 
service connection.  A veteran seeking disability benefits 
must establish: (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993). As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether the 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the requirements of 38 C.F.R. § 3.309 were not met does 
not in and of itself preclude the appellant from establishing 
service connection by way of proof of actual direct 
causation, showing that the veteran's exposure to Agent 
Orange during service caused his death. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312.

The appellant's assertion that service connection is 
warranted for the cause of the veteran's death is not 
supported by the evidence of record.  Although she argues 
that the boils noted at the time of the retirement 
examination were not evaluated and might have been the onset 
of his cancer, there is no clinical evidence to substantiate 
this claim.  In addition, there is no clinical evidence of 
record that carcinoma was present during service or within 
one year thereafter.  

It is clear that the veteran's death was due to breast 
cancer.  The appellant refers to several medical statements 
to support her claim that it is at least possible that the 
veteran's cancer was related to his exposure in service to 
Agent Orange.  A careful review of these statements, however, 
makes it apparent that the physicians were merely stating 
that such a relationship could not be excluded.  The 
physician from the Brooke Army Medical Center did claim that 
it could (emphasis added) be at least as likely as not that 
the breast cancer was related to his other cancer.  The fact 
remains, however, that the objective evidence establishes 
that the veteran's breast cancer was not related to service 
or to exposure to Agent Orange.

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  In the 
most recent report, the NAS concluded that the credible 
evidence against an association between breast cancer and 
herbicide exposure outweighs the credible evidence for such 
an association, and determined that a positive association 
did not exist.  67 Fed. Reg. 42,600, at pages 42,602-03.

The evidence against the appellant's claim is overwhelming.  
Both the VA physician and the independent medical expert to 
whom the claims folder was referred specifically concluded, 
contrary to the appellant's allegations, that the veteran did 
not have multiple myeloma.  In addition, they noted that the 
veteran's death was due to breast cancer which metastasized.  
It must also be observed that the independent medical expert 
concluded that there was no indication that Agent Orange was 
implicated in the cancer.  These opinions, which were clearly 
predicated on a review of extensive medical records, are of 
greater probative value than the statements submitted on 
behalf of the appellant.  In this regard, the Board observes 
that there is nothing in the record to suggest that either 
Dr. Rainey or Dr. West reviewed any medical records in 
reaching their conclusion.  It is not clear what records were 
made available to the Brooke Army Medical Center physician.  
Nevertheless, while he reviewed some records, he never stated 
that the veteran's breast cancer was related to Agent Orange 
exposure.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  The Board observes that both the VA 
physician who reviewed the claims folder and the independent 
medical expert provided specific medical bases that refute 
the appellant's allegations that the veteran had multiple 
myeloma.  The Board concludes, therefore, that the opinions 
of the physicians who reviewed the file are more probative 
than those from physicians who did not conduct such a review.  
The Board finds, accordingly, that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.



ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for the cause of the veteran's 
death, to this extent, the appeal is granted.

Service connection for the cause of the veteran's death is 
denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

